EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen E. Zweig  on 2/8/2022.
The application has been amended as follows: 
 IN THE CLAIMS 
THIS CURRENT VERSIONS OF THE CLAIMS REPLACES ALL PREVIOUS   VERSIONS OF THE CLAIMS.

 Reason for Allowance
Claims 1 -21 are allowable over prior arts because the cited prior art of record fails to teach or render obvious the claimed limitations in combination with the specific added limitation recited in each of independent claims 1,12  and 21 (and associated dependent claims). Thus, this communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s argument and subsequent amendment to the claims  point out and make clear the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).
Current version of the claims

1. 	(Currently amended) A method performed by a bridge website server associated with a bridge website and comprising at least one computer, the bridge website server in connection with a registration facility and a database containing personal contact information of a listing party;
wherein said method screens unwanted commercial solicitations while permitting selective address disclosure to desired business and personal contacts and said listing party allows automatic address disclosure if a querying party knows a predetermined specific piece or pieces of personal information about them; and
the method comprising:
at the bridge website server, receiving, over the Internet from a first device executing a web browser, a querying signal generated by the web browser in response to input provided by a querying party into the bridge website displayed by the web browser, the querying signal representing a request from the querying party for the personal contact information of the listing party contained in the database; 
wherein said database comprises the email address of said listing party;  
wherein the personal contact information of a listing party comprises two or more of a name, a street address, a telephone number, a fax number, a pager number, a social security number, and an email address of the listing party;
at the bridge website server, also storing the personal contact information of the querying party in the registration facility;
wherein the querying signal comprises:

wherein the querying party is a first person, and wherein the listing party is a second person;
at said bridge website server, sending a questionnaire signal representing a questionnaire to the querying party;
at the bridge website server, receiving, from the querying party, a questionnaire response signal representing a response to the questionnaire; 
using said bridge website server to compare the information from said questionnaire response signal with said personal contact information of the listing party; 
wherein  if said questionnaire response signal does comprise a predetermined piece of said personal contact information of the listing party, then automatically at the bridge website server, transmitting, over the Internet, to the first device associated with the querying party, a personal contact information signal comprising at least some additional personal contact information of the listing party; else
wherein when said questionnaire response signal does not further comprise a predetermined piece of said personal contact information of the listing party, then
at the bridge website server, transmitting, over the Internet to a second device associated with the listing party, a query notification signal representing the request from the querying party for the personal contact information of the listing party, wherein the query notification signal comprises the personal contact information of the querying party stored in the registration facility; and


2. (Original) The method of claim 1, wherein the selected information comprises at least two of the name, the street address, and the telephone number of the listing party.

3. (Previously Presented) The method of claim 2, wherein the personal contact information of the querying party comprises one or more of a street address, a telephone number, an email address, a name, a residence, a zip code, a geographic area, information about an employer, a club membership, an interest, a religion, a parish affiliation, a gender, a family relation, a school attended, an identifying picture, a credit card number, and a social security number of the querying party.

4. (Previously Presented) The method of claim 1, wherein the personal contact information of the querying party comprises one or more of a street address, a telephone number, an email address, a name, a residence, a zip code, a geographic area, information about an employer, a club membership, an interest, a religion, a 

5. (Original) The method of claim 1, wherein the selected information comprises at least one of the street address and the telephone number of the listing party.

6. (Original) The method of claim 5, wherein the selected information comprises the street address of the listing party.

7. (Original) The method of claim 5, wherein the selected information comprises the telephone number of the listing party.

8. (Original) The method of claim 1, wherein: the personal contact information of the listing party contained in the database further comprises a time and place that the listing party will be available, and the selected information further comprises the time and the place that the listing party will be available.

9. (Original) The method of claim 1, wherein the selected information comprises the fax number of the listing party.

10. (Original) The method of claim 1, wherein the selected information consists of the name, the street address and the telephone number of the listing party.


at the bridge website server, after receiving the querying signal from the querying party, sending a questionnaire signal representing a questionnaire to the querying party;
at the bridge website server, receiving, from the querying party, a questionnaire response signal representing a response to the questionnaire; and
determining that the response from the querying party satisfies the plurality of parameters, wherein the transmitting, over the Internet, to the first device associated with the querying party, the selected information is based on the determining that the response from the querying party satisfies the plurality of parameters.





12. (Currently amended) A system for screening unwanted commercial solicitations while permitting selective address disclosure to desired business and personal contacts, and a listing party allows automatic address disclosure if a querying party knows a predetermined specific piece or pieces of personal information about them;
said system comprising:
a registration facility;

a bridge website server in communication with the registration facility and the personal contact information database, the bridge website server comprising one or more server computers and memory configured to:
provide a bridge website that is accessible over the Internet;
said bridge website server configured to receive, over the Internet, from a first device associated with a querying party that accesses the bridge website via a web browser, a querying signal representing a request from the querying party for the personal contact information of the listing party contained in the personal contact information database; 
wherein the personal contact information of the listing party comprises two or more of a name, a street address, a telephone number, a fax number, a pager number, a social security number, and an email address of the listing party;
said bridge website server also configured to store the personal contact information of the querying party in the registration facility;
wherein the querying signal is generated by the web browser in response to input provided by the querying party into the bridge website, wherein the querying signal comprises:
one or more search terms input into the bridge website by the querying party, the one or more search terms selected from the personal contact information of the listing party, and personal contact information of the querying party;

the bridge website server configured to transmit, over to the internet, to a first device associated with the querying party, a questionnaire signal representing a questionnaire;
the bridge website server configured to receive, from the first device associated with the querying party, a questionnaire response signal representing a response to the questionnaire;
said bridge website server configured to compare the information from said questionnaire response signal with said personal contact information of the listing party; 
said bridge website server further configured so that when said questionnaire response signal does comprise a predetermined piece of said personal contact information of the listing party, then automatically transmit, over the Internet, to the first device associated with the querying party, a personal contact information signal comprising at least some additional personal contact information of the listing party that is contained in the database;
said bridge website server configured so that wherein when said questionnaire response signal does not further comprise a predetermined piece of said personal contact information of the listing party, then to transmit, over the Internet, to a second device associated with the listing party, a query notification signal representing the request from the querying party for the personal contact information of the listing party, wherein the query notification signal comprises the personal contact information of the querying party stored in the registration facility;


13. (Previously Presented) The system of claim 12, wherein the selected information comprises at least two of the name, the street address, and the telephone number of the listing party.

14. (Previously presented) The system of claim 13, wherein the personal contact information of the querying party comprises one or more of a street address, a telephone number, an email address, a name, a residence, a zip code, a geographic area, information about an employer, a club membership, an interest, a religion, a parish affiliation, a gender, a family relation, a school attended, an identifying picture, a credit card number, and a social security number of the querying party.

15. (Previously presented) The system of claim 12, wherein the personal contact information of the querying party comprises one or more of a street address, a telephone number, an email address, a name, a residence, a zip code, a geographic area, information about an employer, a club membership, an interest, a religion, a 

16. (Previously Presented) The system of claim 12, wherein the selected information comprises at least one of the street address and the telephone number of the listing party.

17. (Previously Presented) The system of claim 16, wherein the selected information comprises the telephone number of the listing party.

18. (Previously Presented) The system of claim 12, wherein: the personal contact information of the listing party contained in the database further comprises a time and place that the listing party will be available, and the selected information further comprises the time and the place that the listing party will be available.

19. (Previously Presented) The system of claim 12, wherein the selected information consists of the name, the street address and the telephone number of the listing party.

20. (Previously presented) The system of claim 12 wherein the one or more computers of the bridge website server are further adapted to: 
receive, from the listing party, a parameter requirements signal representing a plurality of parameters;

receive, from the querying party, a questionnaire response signal representing a response to the questionnaire; and
determine that the response from the querying party satisfies the plurality of parameters, wherein the selected information is transmitted over the Internet, to the first device associated with the querying party, upon determining that the response from the querying party satisfies the plurality of parameters.

21. (Currently amended) A method performed by a bridge website server associated with a bridge website and comprising at least one computer, the bridge website server in connection with a registration facility and a database containing personal contact information of a listing party; 
wherein said method screens unwanted commercial solicitations while permitting selective address disclosure to desired business and personal contacts and said listing party allows automatic address disclosure if a querying party knows a predetermined specific piece or pieces of personal information about them;
the method comprising:
at the bridge website server, receiving, over the Internet from a first device executing a web browser, a querying signal generated by the web browser in response to input provided by a querying party into the bridge website displayed by the web browser, the querying signal representing a request from the querying party for the personal contact information of the listing party contained in the database; 

wherein the personal contact information of a listing party comprises two or more of a name, a street address, a telephone number, a fax number, a pager number, a social security number, and an email address of the listing party;
at the bridge website server, also storing the personal contact information of the querying party in the registration facility;
wherein the querying signal comprises:
one or more search terms selected from the personal contact information of the listing party, and personal contact information of the querying party; 
wherein the querying party is a first person, and wherein the listing party is a second person;
at said bridge website server, sending a questionnaire signal representing a questionnaire to the querying party;
at the bridge website server, receiving, from the querying party, a questionnaire response signal representing a response to the questionnaire; 
using said bridge website server to compare the information from said questionnaire response signal with said personal contact information of the listing party; and
wherein if said questionnaire response signal does comprise a predetermined piece of said personal contact information of the listing party, then automatically at the bridge website server, transmitting, over the Internet, to the first device associated with the querying party, a personal contact information signal ; else
then at the bridge website server, transmitting, over the Internet to a second device associated with the listing party, a query notification signal representing the request from the querying party for the personal contact information of the listing party, wherein the query notification signal comprises the personal contact information of the querying party stored in the registration facility;
at the bridge website server, receiving, over the Internet from the second device associated with the listing party, a consent/no-consent signal indicating selected information to be transmitted to the querying party, wherein the selected information is selected from the personal contact information of the listing party that is contained in the database, wherein the selected information comprises at least some of the personal contact information of the listing party that is different than the one or more search terms.

22. (Canceled).






 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456